Citation Nr: 1746521	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to a rating in excess of 10 percent for thoracic scoliosis and lumbar strain.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr. Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2005 to May 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2012, April 2014 and February 2017 rating decisions by the Baltimore, MD and Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Offices (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2016, the Board remanded the claims of service connection for skin and left wrist disabilities and the matter seeking an increased rating for a back disorder for additional development.  

[The September 2016 Board decision dismissed the appeal seeking service connection for a psychiatric disability, to include posttraumatic stress disorder, and remanded the claim of service connection for a sinus disorder.  In April 2017, the RO granted service connection for a sinus disorder.  Those matters are resolved.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2016 remand directed that the AOJ afford the Veteran examinations to determine whether his left wrist disability is related to his duties in aircraft maintenance and if his skin disorder is related to his exposure to chemicals in service.  

The Veteran's service treatment records (STRs) show that exposure to various chemicals, to include lead, chromates and polyurethane paints, was noted in July 2005, April 2007 and July 2008.  Examination of the skin in April 2007 found it was warm and dry, with no rashes or swelling.  In July 2008, he denied having cracking or bleeding of the skin, a burning sensation in the hands or reddening of the skin.  Examination of the skin found calluses on the palmar surface.  

On December 2016 VA skin examination, the diagnosis was scalp folliculitis.  In the remarks section of the examination report, the examiner stated that the Veteran was seen at Travis Air Force Base for scalp bumps that itched and could be painful and flaky, but that he did not receive any treatment.  She opined that it was less likely than not that the Veteran's skin condition was incurred in or caused by service.  She noted that there were no STRs for a skin condition.  She also stated that an April 2008 workplace exposure questionnaire was negative for chemical contact.  Hence, it appears that the opinion was based on an inaccurate factual premise. 

Another opinion was obtained in April 2017.  A different physician also opined that it was less likely than not that a skin condition was incurred in or caused by service.  He stated that seborrheic dermatitis, which is "congenital developmental" was noted in service.  The rationale was that there was no presumption for exposure to chemicals, nor was one indicated for seborrheic dermatitis, given the Veteran's military occupational specialty and exposure to chemicals.  

In August 2017, the Veteran was seen by J.W. Ellis, M.D.  (This report was submitted with a waiver of initial consideration by the RO.)  Dr. Ellis stated that the Veteran first had skin problems in service.  He noted that the Veteran developed areas of irritation, redness and scaliness on both feet and his scalp.  He indicated that the Veteran sought treatment for such complaints in service.  He opined that it was more likely than not that the Veteran developed dermatitis in service.  He stated that he sought treatment in service and continued to have eczematoid dermatitis on his feet and scalp.

Regarding the Veteran's claim of service connection for a left wrist disability, on December 2016 VA examination, he stated that his left wrist problems began shortly after his discharge from service.  The diagnosis was chronic left wrist sprain.  The examiner opined that it was less likely than not that a left wrist disability was incurred in or caused by service.  She noted that there were no STRs showing treatment for left wrist pain and that the initial record of treatment was in 2011, when X-rays showed "dissociation".  The examiner stated that a scapholunate dissociation most commonly results from trauma, and since there is no record of an acute event in service or a complaint of chronic left wrist pain in service, the left wrist disability most likely occurred following service due to his occupation as a sheet metal worker.  

In August 2017, Dr. Ellis stated that the Veteran began to have pain in service while working as a sheet metal mechanic.  The diagnoses were left wrist ganglion and de Quervain's tenosynovitis of the left wrist.  Dr. Ellis opined that it is more likely than not that the repetitive work as a sheet metal mechanic in service caused the muscles and tendons in the left wrist to become hypertrophied and led to tendonitis.  He stated that the tendonitis in the ligaments of the left wrist caused the sheath around the tendons to become loose, allowing the ganglion formation.  The conflicting opinions must be reconciled.

Regarding the rating for thoracic scoliosis and lumbar strain, on December 2016 VA spine examination, the Veteran had full, painless range of motion of the lumbar spine.  There was no muscle spasm or tenderness.  There was guarding, but it did not result in abnormal gait or abnormal spinal contour.  Muscle strength testing was 5/5 bilaterally, and reflexes were 2+ at the knees and ankles.  A sensory examination was normal.  There were no signs or symptoms of radiculopathy.  On August 2017 examination by Dr. Ellis there was limitation of lumbar spine motion in all planes.  There was decreased sensation to light touch, and had weakness on dorsiflexion and positive straight leg raising on the left.  In light of the suggestion of worsening of low back disability, a contemporaneous examination is necessary.  
A February 2017 rating decision denied service connection for left shoulder and left elbow disabilities.  The Veteran submitted a notice of disagreement (NOD) with those determinations in August 2017.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his back disability since 2016.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for the record to be returned to the VA examiner who provided the opinion in April 2017 (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's skin disability, and specifically whether it at least as likely as not (a 50% or greater probability) is related to the Veteran's exposure to chemicals in service.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  The explanation should acknowledge the notation of exposures to lead, chromates, and polyurethane paints in service, as well as the opinion of Dr. Ellis.

3.  The AOJ should thereafter arrange for the record to be returned to the December 2016 VA examiner (or, if that provider is unavailable, forwarded to another appropriate physician) for review and an advisory medical opinion regarding the likely etiology of the Veteran's left wrist disability, to specifically include whether it at least as likely as not (a 50% or greater probability) is related to the Veteran's duties as an aircraft structural maintenance journeyman in service.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.  The rationale must include comment on the opinion by Dr. Ellis (express agreement or disagreement, with rationale).  

4.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his low back disability.  The entire record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include range of motion studies of the low back, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  The examiner should comment on any restrictions on occupational and daily activity functions due to the disabilities.  If the findings noted vary significantly from those noted by Dr. Ellis, the findings on the two examinations should be reconciled.

The examiner must include rationale with all opinions

5.  The AOJ should issue an SOC addressing the issues of service connection for left shoulder and left elbow disabilities.  The Veteran should be reminded that these matters will be fully before the Board only if he perfects his appeal by timely filing a substantive appeal.

6.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

